[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 96-2011 

                       UNITED STATES,

                          Appellee,

                             v.

                    JOSE A. VIERA-RIVERA,
          A/K/A CHEITO, A/K/A ANDRES GARCIA-RIVERA,

                    Defendant, Appellant.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Perez-Gimenez, U.S. District Judge]

                                        

                           Before

                   Selya, Boudin and Lynch,
                       Circuit Judges.

                                        

Rafael Anglada-Lopez on brief for appellant.
Guillermo                        Gil, United States Attorney,    Jeanette                                                                  Mercado-Rios,
Assistant United States Attorney, and  Jose                                                    A.                                                       Quiles-Espinosa, Senior
Litigation Counsel, on brief for appellee.

                                        

                        July 23, 1997
                                        

     Per                      Curiam. Upon careful review of the record and the

parties' briefs, we find no reason to overturn defendant's

conviction or sentence. 

     The identification evidence was properly admitted and

sufficient. We agree with the district court that the

witness's time and opportunity to observe her assailant in the

car, her description of him, her certainty, and the relatively

prompt identification rendered the identification reliable

enough to place it before the jury.  See Neil v. Biggers, 409

U.S. 188, 199-200 (1972). 

     Defendant's additional objections to the testimony of the

fingerprint expert are meritless. The expert's qualifications

were stipulated, and the testimony adequately explained the

recovery and comparison of the prints.

     Even assuming we would have jurisdiction to review the

denial of a downward departure, we would find no error. The

district court expressly acknowledged its authority to depart,

fully considered defendant's capacity (including the role of

his drug addiction), and acted within its discretion to

determine that no decrease was warranted under U.S.S.G. SS

5H1.4, 5K2.0 & 5K2.13, whether those sections be read

separately or together.

     Affirmed.  See 1st Cir. Loc. R. 27.1.

                             -2-